 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLNOT, inany like or related manner, interfere with,restrain,or coerceemployees in the exercise of the rights guar-anteed by Section 7 of the Act.ALLEN-BRADLEYCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Chauffeurs,Teamsters&Helpers Local Union No. 795, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,and its Agents,S.E. Smith andClarenceW.(Bud) SmithandGrant-Billingsley Fruit Com-pany, Inc.Chauffeurs,Teamsters&Helpers Local Union No. 795, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,and its Agents, S. E. Smith andClarenceW.(Bud) SmithandGrant-Billingsley Fruit Com-pany, Inc.Cases Nos. 17-CB-?2? and 17-CC-86. April 6, 1960DECISION AND ORDEROn October 23, 1959, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.21The complaint alleged and the answer admitted that Grant-Billingsley, in the operationof its wholesale fruit and vegetable business,purchased annually from points and placesoutside the State of Kansas merchandise valued at in excess of $50,000In agreementwith the Trial Examiner,we find that Grant-Billingsley is an employer engaged in127 NLRB No. 12. CHAUFFEURS,TEAMSTERS&HELPERS LOCAL UNION NO. 795 51ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Chauffeurs,Teamsters & Helpers Local Union No. 795, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,and its officers, representatives, and agents, including Respondent SamE. Smith and Respondent Clarence W. (Bud) Smith, shall:1.Cease and desist from :(a)Threatening to blackball nonstriking employees for refusingto walk the picket line.(b)Threatening nonstriking employees with bodily harm to themand to their families, and with the use of dynamite against them.commerce,or in a business affecting commerce, within the meaning of the Act, andthat assertion of jurisdiction is warranted herein.AroostookFederation of Farmers, Inc.,114 NLRB 538 Accordingly,we deny Respondent'smotion to dismiss for lack of juris-diction.In the absence of exceptions, we adoptproformathefollowing findings: (1) TheRespondents were not responsible for the window breakage at the retail stores on April18, 1959,and for the damage to the automobiles of nonstrikers Heilig and Long onMay 2 and June 17, 1959, respectively ; (2) the incident involving Steward Barrows'driving slowly by the home of nonstriker McPhail had no relationship to a picket-linethreat by Barrows to McPhail on April 28, 1959; (;) the incident involving picketCundiff and nonstriker Stateler on or about April 17, 1959,did not constitute a violationor the Act,(4) the statement by Respondent Clarence W.(Bud) Smith to nonstrikerLong on the first morning of the strike was an expression of his opinion that all non-strikers would eventually lose their jobs'and was therefore protected under Section 8(c)of the Act;(5) the offering to a nonstriker of a better-paying job elsewhere,and thepaying of his accumulated bills in order to have him join the strike,does not constituterestraint and coercion within the meaning of the Act; and(6) the Respondents did notbyoral statementsinduce employees of suppliers to the retail stores.The Trial Examiner found,and we agree,that, by the threat of striker Turner in thepresence of Union Steward Barrows,Respondent Local No. 795 violated Section8(b) (1) (A) of the Act.In support of this finding, the Trial Examiner cited, in footnote6 of the Intermediate Report,DallasGeneral Drivers,etc. (Associated Wholesale Groceryof Dallas,Inc ),118 NLRB 1251, 1255-1256, as having been enforced.We note, however,that the Court of Appeals for the Fifth Circuit refused to enforce that part of theBoard's Order which predicated a Section 8(b)'(1) (A)finding on the failure of a unionsteward to repudiate threats made in his presence by strikers.After due considerationand with respectful deference to the opinion of the court, we are constrained to adhereto our decision in the cited caseDistrict 50, United Mine Workers of America, et at.(TungstenMining Corporation),106 NLRB 903,907-908;United Electrical,Radio &Machine Workers of America,Local 914(American Rubber Products Corporation),106NLRB 1372 ;NLRB. v. Fred P. Weissman Co.,170 F. 2d 952, 9'53-954 (C.A. 6),certiorari denied 336 U.S. 972.2 The General Counsel excepts to the failure of the Trial Examiner's report to recom-mend the following:(1)The posting of notices at the premises of Grant-Billingsley;(2) the posting of notices at the respective places of business of Carl Bell WholesaleMeat Company and Associated Grocers, if these employers are willing;(3) the namingof Carl Bell Wholesale Meat Company and Associated Grocers in paragraph A(4) of"Recommendations,"and also, in the notice;and (4)the signing of the notice by Sam E.Smith and Clarence W. (Bud)Smith, asrespondents.We find merit in these exceptions.As Kansas has a right-to-work law,we shall, in agreement with the General Counsel,not include in the notice herein the usual proviso "except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act."Nebraska BagCompany,122 NLRB 654, 656 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Threatening to tamper with the automobiles of nonstrikingemployees.(d) Inducing or encouraging the employees of King Bayouth WestFood Market, King Bayouth East Food Market, Larcher Food Mar-ket,Pierce's Thriftway, Carl Bell Food Market, and employees ofsuppliers to these retailers, including Carl Bell Wholesale Meat Com-pany and Associated Grocers, to engage in a concerted refusal in thecourse of their employment to work, where an object thereof is toforce or require these retailers to cease handling or selling Grant-Billingsleymerchandise or to cease doing business with Grant-Billingsley.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at the business office and meeting place or places of LocalNo. 795 in Wichita, Kansas, copies of the notice attached heretomarked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after beingsigned by the official representative of Respondent Local No. 795, andby Respondents Sam E. Smith and Clarence W. (Bud) Smith, beposted by Respondent Local No. 795 immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to members are cus-tomarily posted.Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced, or covered by anyother material.(b)Mail to the Regional Director for the Seventeenth Regioncopies of the aforementioned notice, signed as indicated, for postingby Grant-Billingsley,King Bayouth West Food Market, KingBayouth East Food Market, Larcher Food Market, Pierce's Thrift-way, Carl Bell Food Market, Carl Bell Wholesale Meat Company,Associated Grocers, the employers willing, in places where noticesto employees are customarily posted.Copies of said notice, to befurnished by the Regional Director, shall, after being signed by theRespondents, be forthwith returned to the Regional Director for dis-position by him.(c)Notify the Regional Director for the Seventeenth Region inwriting, within 10 days from the date of this Order, what steps theyhave taken to comply herewith.s In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder." CHAUFFEURS, TEAMSTERS & HELPERS LOCAL UNION NO. 795 53APPENDIXNOTICE TO ALL MEMBERS OF CHAUFFEURS, TEAMSTERS & HELPERSLOCAL UNION No. 795, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICAAND TO ALL EMPLOYEES OF GRANT-BILLINGSLEY, KING BAYOUTHWEST FOOD MARKET, KING BAYOUTH EAST FOOD MARKET, LARCHERFOOD MARKET, PIERCE'S THRIFTWAY, CARL BELL FOOD MARKET,AND TO ALL EMPLOYEES OF SUPPLIERS, INCLUDING CARL BELLWHOLESALE MEAT COMPANY, AND ASSOCIATED GROCERS, TO THESERETAILERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effecuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten to blackball nonstriking employees forrefusing to walk the picket line.WE WILL NOT threaten nonstriking employees with bodily harmand with bodily harm to their families.WE WILL NOT threaten the use of dynamite against nonstrikers.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act.WE WILL NOT induce or encourage the employees of King Bay-outhWest Food Market, King Bayouth East Food Market,Larcher Food Market, Pierce's Thriftway, Carl Bell Food Mar-ket, or employees of suppliers to these retailers, including CarlBellWholesale Meat Company and Associated Grocers, to engagein a strike or a concerted refusal in the course of their employ-ment to work, where an object thereof is to force or require KingBayouth West Food Market, King Bayouth East Food Market,Larcher Food Market, Pierce's Thriftway, Carl Bell Food Mar-ket to cease handling or selling Grant-Billingsley merchandiseor to cease doing business with Grant-Billingsley.CHAUFFEURS, TEAMSTERS & HELPERS LOCALUNION No. 795, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------SAM E SMITH,President and Business Represent-ative of Local Unuon No. 795Dated----------------By-------------------------------------'CLARENCEW. (BUD)SMITH,AssistantBusinessRepresentative of Local Union No. 795This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Alba B. Martin,the duly designated Trial Examiner, in Wichita, Kansas, on June 23 and 24, 1959,on complaint of the General Counsel and answers of the three Respondents.Theissues litigatedwere whether Respondents, or any of them, violated Section8 (b) (1) (A) of the Act by making physical threats of bodily injury to nonstrikingemployees, by making physical threats of property damage to nonstrikers' auto-mobiles, by making threats of economic reprisal and promises of economic benefitto nonstrikers; and whether Respondents or any of them, violated 8(b) (4) (A) ofthe Act by picketing or causing to be picketed the entrances and premises of certainretailcustomers of wholesaler Grant-Billingsley, the primary employer, or byinstructingmembers of Respondent Local employed by various suppliers to thesecondary retailers, not to make deliveries or pickups at the premises of the second-ary employers.- Respondents denied the commission of any unfair labor practices.The General Counsel and Respondents filed briefs, which have been carefullyconsidered.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF GRANT-BILLINGSLEY FRUIT COMPANY INC.Grant-Billingsley Fruit Company, Inc. (referred to herein as Grant-Billingsley andthe Company), a Kansas corporation with its principal place of business at Wichita,Kansas, was at the time of the hearing engaged in the sale and distribution atwholesale of fruits and vegetables.The complaint alleged and the answer admittedthat in the operation of its business Grant-Billingsley annually purchases fruits andvegetables shipped to it directly from points and places outside of the State ofKansas, valued at in excess of $50,000, and that Grant-Billingsley was engaged incommerce or a business affecting commerce within the meaning of the Act. Intheir brief Respondents made the following statement:At the time of the filing of the answer and during the time the hearing onthe complaint was being conducted Grant-Billingsley Fruit Company, Inc.,was a going concern engaged in the normal intercourse of business. Shortlythereafter (the exact time unknown to the Respondents) Grant-BillingsleyFruit Company Inc., of its own volition, ceased doing business and vacated thepremises it had previously occupied.At this time, to the best of the Respond-ent's (sic) knowledge, Grant-Billingsley Fruit Company, Inc., is not doingbusiness and is not purchasing fruits and vegetables in interstate commerce nordoes it have any intention of again so doing.Respondents contend that during the year 1959, Grant-Billingsley will notpurchase in interstate commerce fruits and vegetables valued at or in excess,of $50,000.Respondents contend that under these circumstances the Board, which properlyasserted jurisdiction in the first instance, should now divest itself of jurisdiction.InAroostook Federation of Farmers, Inc,114 NLRB 538, the Board statedthe Board, in applying its jurisdictional standards, has heretofore uniformlyrelied on the experience of an employer during the most recent calendar or fiscalyear, or the 12-month period immediately preceding the hearing before the Board,where such experience was available."Citing theAroostookcase, the Board, inBurton Beverage Company,116 NLRB 634, stated "the Board bases its jurisdic-tional standards on an employer's business during the most recent calendar or fiscalyear, as speculation on future operations would be neither administratively feasiblenor desirable where, as here, commerce data for a recent annual period is available."Cf.N.L.R.B. v. Cowell Portland Cement Company,148 F. 2d 237, 241-242 (C.A. 9').As commerce data for a recent annual period is available I find that Grant-Billingsley is an employer engaged in commerce or a business affecting commercewithin the meaning of the Act, and that assertion of jurisdiction is warranted herein.IL THE LABOR ORGANIZATION INVOLVEDLocal 795, referred to herein as Respondent Local, the Local, Local 795, theUnion, is a labor organization within the meaning of Section 2(5) and Section 8(b)of the Act. Sam E. Smith, president and business representative of Respondent CHAUFFEURS, TEAMSTERS & HELPERS LOCAL UNION NO. 795 55Local, and Clarence W. (Bud) Smith, assistant business representative of RespondentLocal, are both agents of Respondent Local within the meaning of Section 2(13) andSection 8(b) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundGrant-Billingsley and Local 795 have bargained with and had contracts with eachother since 1951.The last contract expired at midnight between April 14 and 15,1959.During the week preceding the expiration of the contract, there were at leasttwo bargaining meetings looking toward a successor contract, during which theLocal's president and chief negotiator, Sam E. Smith, said in substance that if nonew contract was achieved the Local would strike the Company and would alsopicket Grant-Billingsley's retail outlets.No new contract having been achieved, thestrike began in the early morning hours of either April 15 or 16, 1959.The bar-gaining unit consisted of combination warehousemen and truckdrivers, of whomfor about 6 months prior to the strike Grant-Billingsley employed about 17.Thestrike was continuing at the time of the hearing herein in June 1959, at which timeGrant-Billingsley employed 13 persons as warehousemen and truckdrivers, 6 ofwhom worked for Grant-Billingsley prior to the strike.The Company customarilyworked two shifts, the day shift from 6 a.m. to 4 p.m. and the night shift from9 p.m. to 5 a.m. The Union has picketed Grant-Billingsley's warehouse daily sincethe strike began, during which time the nonstrikers would normally cross the picketline from four to eight times during their shift depending upon how many truckloadsof merchandise they drove out per day.All events herein occurred in 1959.B. Restraint and coercion by Respondent Local's officers and agents againstnonstrikers1.On April 10, 5 or 6 days before the beginning of the strike, according touncontradicted and credited testimony, Assistant Business Representative ClarenceW. (Bud) Smith 1 told union member McPhail, in substance, that if McPhail did notwalk the picket line in the event of a strike, he could be blackballed from the Union.McPhail testified that blackballing meant to him that "if I should ever want to getanother job where Local 795 had anything to do with it that I couldn't get it."The Local had between 2,000 and 2,100 members, of whom some 1,500 were in theWichita area. It had 75 stewards, of whom about 55 were in the Wichita area.The Local had a system for assisting out-of-work members, who would-appear atthe Local's office and sign a worksheet and be sent out by the Local in the orderthat they signed the worksheet unless a specific individual was asked for by theemployer requesting manpower. It follows that being blackballed from the Localwould have greatly impaired McPhail's opportunities to obtain new employment andthat the threat to blackball him from the Union was a threat of economic reprisalnot protected by Section 8(c) of the Act. Such threat of economic reprisal was aviolation of Section 8(b) (1) (A) of the Act by the Local and by RespondentClarence W. (Bud) Smith.2.At about 5 o'clock on the opening morning of the strike, as employee GeorgeW. Long approached Grant-Billingsley's warehouse, Clarence W. (Bud) Smith toldLong to "come out and strike with us, and we'll get you a job."For some monthstheretofore Smith had been trying, unsuccessfully, to get Long to join the Union.When Long replied that he was going in to work, that he had to work, Smith replied,according to the uncontradicted- credited testimony of Long, "Well, if you go in,you know you are going to lose your job."As the Union had no direct authorityor power to discharge Long, who was an employee of the Company, and as theUnion's long-range power to cause Long's loss of a job by putting the Companyout of business with its strike was remote on the opening day of the strike, I findthat Smith's statement on this occasion concerning Long's loss of his job was nota threat of economic reprisal against Long, but was a protected expression underSection 8(c) of the Act of Smith's opinion that the nonstrikers would eventuallylose their jobs 23.A number of incidents involving physical threats of bodily injury and physicalthreats of property damage were attributed to the Union's steward on the job at the1 Clarence W. (Bud) Smith was in the hearing room duringall, or most,of thehearing,but was not called as a witness2 CfCarolinaMirror Corporation,123 NLRB 1712, item 3 and cases citedin foot-note 5. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrant-Billingsleywarehouse, Henry E. Barrows,Jr.Each of these incidents oc-curred on or near the premises of Grant-Billingsley on or near the primary picketline.During several of the incidents Barrows was wearing a picket sign.George W. Long, a nonstriker,testified that as he was going to work at about5 a.m. on April 18, a Saturday,Steward Barrows, wearing a picket sign,said toLong and a group of employees who were standing on the dock of the warehousethat "on Monday if we came to work we were going to be whipped;we were notgoing to work."Long testified further that as he was going to work on Monday,April 20, Steward Barrows, wearing a picket sign, stopped him and asked him tocome out on strike with them and said that the Union would get him a job.WhenLong replied in the negative,Barrows said,"Well, we are going to start messingwith you guy's cars."During this conversation Barrows also allegedly said that"they were bringing in a dynamite squad from New York."Nonstriking employee Leslie J. McPhail testified that when he came to work onabout April 28 Barrows,wearing a picket sign,stopped his car at the front of thedock of the warehouse,urged him to join the picket line with Barrows and said thathe would get McPhail a job.Receiving negative answers Barrows allegedly replied,"Well, you go on across this line, and I know where you live."Nonstriking employee Carl E. Derringer testified that on about May 1, afterseveral officials of the Local,Barrows, and exemployee Jim Turner had unsuccess-fully tried to persuade him to leave his work at Grant-Billingsley and join thestrike, Steward Barrows said to Derringer in the presence of Turner that Derringermight be driving along and "somebody would throw a stick of dynamite underme.under my truck."McPhail testified that on or about July 21 Barrows,accompanied by two otherpersons, drove slowly by McPhail's home, looking toward McPhail's house.At thattime Barrows and McPhail lived in different sections of Wichita.Barrows denied all of the above threats attributed to him, and testified that he didnot know where McPhail then lived and had never knowingly driven by McPhail'shouse.Barrows admitted that as steward he had tried to get all of the nonstrikersto join the strike, and stated that to every nonstriker he offered a hundred times thatanyone who struck could go to the union hall every morning and sign a worksheetto get possible employment that day.He volunteered that if he had been a certainstriker he was afraid he would have beaten "half to death" a certain nonstriker.The cause for Barrows' feeling this way was that the nonstriker had allegedly calledthe striker a "dirty-son-of-a-bitch,"had then jumped into his car,locked the door,and driven off.As Long, McPhail,and Derringer impressed me as credible witnesses,as theirfull testimony concerning the events they were reporting rang true,as by his ownwords Barrows was inclined to the use of force, and upon the entire record in theproceeding considered as a whole,I credit the testimony of Long, McPhail, andDerringer given above,and find that Barrows, as agent of the Local,threatenednonstrikers with bodily harm,threatened the use of dynamite,and threatened totamper with nonstrikers'cars-Respondent Local thereby restraining and coercingemployees in violation of Section 8 (b) (1) (A)of the Act.As nearly 3 monthselapsed between Barrows' picket-line threat that he knew where McPhail lived andBarrows' driving slowly by Mr.Phail's house during all of which period McPhailcontinued to work and to cross the picket line, I do not find any relationship betweenthe two incidents and I do not find any threat to McPhail in the latter incident.4.The General Counsel contended that the Local further violated Section 8(b)(1)(A) of the Act on about May 1, 1959, by trying to persuade a nonstriker to jointhe strike by offering him employment elsewhere paying higher wages and by offeringto pay his accumulated bills. In substance the Union denied that these promisesof benefit were made.Assuming that they were made,these promises amounted toneither restraint nor coercion within the meaning of Section 8(b) (1) (A) of theAct and were therefore not a further violationC. Restraint and coercion by pickets against nonstrikersIn addition to the above violations of the Respondent Local through the activitiesof its officers and agents,certain actions and threats of a similar or related naturewere committed by pickets on or in the vicinity of the primary picket line outside ofGrant-Billingsley'swarehouse.The first day of the strike pickets George Cundiff 3and Gene Mathis, Cundiff wearing a sandwich picket sign,stopped nonstriker Der-8 Picket George Cundiif's name is correctly spelled Cundiff.The erroneous referencesto him as Cundriff and as George Gunter in the record are hereby corrected. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL UNION NO. 79557ringer as he was going to work at about 4.15 a.m., and, after unsuccessfully tryingto persuade him to join the strike, threatened him that "if I walked across the picket"that if I went across the picket line, I couldn't get back in the Union . .. then orever."Under all the circumstances, as has been found above, the threat of black-balling from the Union amounted to a threat of economic reprisal for failing to jointhe strike.At about 3 a.m. the third morning of the strike pickets George Cundiff, wearing asandwich sign, and Gene Mathis approached the car of nonstriker McPhail,called him a scab laborer, asked him where he was going, and when he replied thathe was going to work, said, "you go to work and we'll be out to the house andyou're liable to get hurt."On about April 17 at about 9 p.m. as nonstriker Edward W. Stateler was at hiscar parked in the alley just south of Grant-Billingsley's warehouse preparing to gohome from his day's work, picket George Cundiff, wearing a picket sign, approachedhim, called him a scab, pointed his left index finger, shook his right fist, and madekickingmotions with one foot.Cundiff was not called as a witness.Evidentlyreferring to the same incident, Henry E. Barrows, Jr, testified that he did not see,Cundiff making any threatening gestures toward Stateler but that he heard StatelercalledCundiff a "dirty-son-of-a-bitch"-which, as has been pointed out above,brought to Barrows' mind immediate thoughts of retaliation by use of force to theextent of beating Stateler "half to death." Stateler testified in substance that Cun-diff's threatening gestures continued for some moments as Stateler drove away.AsCundiff initiated the incident by approaching Stateler as Stateler approached hisparked automobile preparing to leave for the day, I find that Cundiff called Statelera scab before Stateler applied any epithet to Cundiff.As Cundiff's threatening ges-turesmay well have resulted from Stateler's characterization of him I do not findthat these gestures amounted to coercion and restraint of Stateler in the exercise ofhis right to continue working during the strike.Rather I find here a picket-lineexchange of epithets, and resulting gestures, which did not amount to a violationof the Act.On about April 17 or 18 at about 4 a.m., as nonstriker Heilig was going to work,picket Gene Mathis called Heilig and several other nonstrikers "skunks, bastards,and scabs "About an hour later as Heilig was walking to his loaded truck to driveout on his deliveries, Mathis said to him "you can figure on having your boneylittle ass jerked out of the truck today."This was a threat of physical violence nottolerated by the Act.During the first 10 days of the strike employee James O. Turner continued hisemployment with Grant-Billingsley and crossed the picket line.During this periodTurner told fellow nonstriker Carl E. Derringer that he was not going out on strikebecause he had a family to look after.After 10 days of crossing the picket lineTurner left Grant-Billingsley and went to work for another firm about three blocksaway.A few days later, on May 1, after President Sam E. Smith had unsuccessfullytried to persuade Derringer to join the strike, Steward Barrows and James O. Turnerasked Derringer to have a cup of coffee with them at a nearby coffee shop. Thisoccurred within 10 minutes after his conversation with President Smith.At thecoffee shop Turner told Derringer that he was working at United Warehouse andurged Derringer to leave Grant-Billingsley and get a job at United Warehouse,where he could get considerably higher wages for doing easier work.According toDerringer's testimony Turner stated that Turner had left Grant-Billingsley becausesomebody had followed him home and told him that something might happen tohis family if he did not quit Grant-Billingsley, that he could not stand it, and so hequit.Turner allegedly said in substance that if Derringer did not leave Grant-Billingsley something might happen to Derringer's family, that somebody mightbother his family.When Derringer replied with a threat to anyone who hurt hisfamily Steward Barrows replied, as found above, that Derringer might be drivingalong and somebody would throw a stick of dynamite under him or his truck.Turner denied that he assigned threats to his family as the reason for his leavingGrant-Billingsley, but he did not state why he left Grant-Billingsley after shortlybefore telling Derringer that he was not going to.Turner denied also telling Der-ringer that something might happen to Derringer's family.As Derringer was acredible witness and as the threat to Derringer's family was consistent with otherphysical threats of bodily injury found above to have been made by union agents,I credit Derringer's testimony and find that the conversation in the coffee shop tookplace substantially as testified by him.The Board imputes responsibility to a union for misconduct committed by picketson or near the primary picket line where such misconduct conforms to a pattern 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished by the officers and agents of that union through their own unlawful actsof coercion and restraint.Under such circumstances the Board finds that the mis-conduct of the pickets is in effect instigated by the officers and agents of the Union.4As here the threats of bodily injury and economic reprisal made by the picketsconformed to the pattern of threats of bodily injury andeconomicreprisal estab-lished by the assistant business representative and the shop steward of the Local,the Local is as responsible for the misconduct of the pickets as it is for the mis-conduct ofits assistantbusiness representative and steward. It follows that by thethreats of pickets Cundiff and Mathis,5 and by the threat of striker Turner in thepresence of (and not repudiated by) Steward Barrows,6 to nonstrikers, RespondentLocal 795 violated Section 8 (b) (1) (A) of the Act.D. Ball bearings, potted windshields, broken tail lightOn the night of April 18-19 one steel ball bearing was thrown at or through atleast oneplate glasswindow in each of several retail food stores which displayedand sold wholesale fruit and produce delivered to it by wholesaler Grant-Billingsley.At least two of these retailers had received deliveries April 18 from Grant-Billingsley.The Local did not begin to picket any of these retailers until April 20.At thehearing the General Counsel admitted that he had no proof as to who threw theball bearings, and in his brief he does not urge that the Union was responsible forthe action.At the hearing counsel for Respondent said in substance that the policehad made a thorough investigation of the ball bearing throwings and that no chargeshad been brought against the Union.On this state of the record I do not find thatany of the Respondents were responsible for the throwing of the ball bearings.While nonstriker Luther L. Heilig was working on May 2, his car was parked ina parking lot across the street from the Grant-Billingsley warehouse, sometimes usedby the employees, facing an empty building.On that day some 10 to 15 "prickedplaces" or chips were made in the windshield of his car as though "B B shot had hitthe windshield."On June 17 the outside glass of one of the rear lights of the auto-mobile of nonstriker George W. Long was broken while the car was parked on thestreet across from Grant-Billingsley's warehouse.There was no proof as to whohad caused the damage to either car.As has been found above on April 20 StewardBarrows told Long that "we are going to start messing with you guys' cars." Inview of the lapse between April 20 on the one hand and May 2 and June 17 whenthe damage to the two cars occurred on the other hand, and in the absence of anymore specific testimony as to who caused the damage, I do not find that the damageto either car was caused by Respondent Local or any of its officers or agents.E. The picketing of the retail stores1.In addition to picketing the primary employer, Grant-Billingsley, with whomLocal 795 had its dispute, the Local began April 20 to picket also a number ofsecondary employers, customers of Grant-Billingsley, retailers who sold fruit andproduce delivered to them by wholesaler Grant-Billingsley.President Sam E. Smithestimated the Local picketed from six to eight secondaries.Among those picketedwere two food markets run by a partnership named King Bayouth Food Markets,the names of the stores being Bayouth West and Bayouth EastAlso picketed wereLarcher Food Market, Pierce's Thriftway, and Carl Bell Food Market, herein re-spectively referred to as Larcher's, Pierce's, and Bell's.The testimony is in sharpdispute as to whether the Union picketed also a wholesale meat company adjacent toBell's named Carl Bell Wholesale Meat Company-referred to herein as Bell's MeatCompany.The picketing of the secondaries continued intermittently from April 20 until atleast June 22, the day before the hearing herein.BayouthWest was picketedApril 20, 21, 22, 25, 27, May 9, and June 22. Bayouth East was picketed nearlyevery day for 2 weeks beginning April 20, and also on May 27. Larcher's waspicketed twice, on April 20 and on April 22. Pierce's was picketed off and on forabout a week beginning April 20, the last time being April 29. Bell's was picketed* Pickets Cundiffand Mathis were not called as witnesses and no reason wasgiven whythey were not.5 Cf.InternationalWoodworkersof America,AFL-CIO, etat.(W. T Smith LumberCompany),116 NLRB 507, 509.9 Cf.DallasGeneralDrivers,Warehousemen&Helpers,LocalNo. 745,AFL-CIO(AssociatedWholesale Grocery of Dallas, Inc),118 NLRB 1251,1255-1256,enfd. 43LRRM 2697 (C.A. 5). CHAUFFEURS, TEAMSTERS & HELPERS LOCAL UNION NO. 795 59only once, on April 23.The picketing lasted from about 30 minutes to about 2hours at each place, and was conducted by one or two pickets at each store.At each of the above-named five retail stores the pickets picketed the mainentrances to the stores or the entrances to the parking lots leading to the mainentrances to the stores.In general these main entrances were used by employeesof the retailers,customers of the retailers,and deliverymen who delivered to theretailers.AtBayouthWestthe picketedmainentrance was used by customers, breaddrivers, milk drivers,Bayouth West's employees,beer deliverymen,and frozen fooddeliverymen.It was also used by employees of the store for carryouts to customers'automobiles,and when employees went out for lunch or for breaks.Two warehouseentrances were also picketed,which were used for deliveries,one of them mostlyfor heavy staples and meats. Sometimesthe entrance to the parking lot was picketed.On April 22, a driver for a wholesale grocery warehouse, Associated Grocers, sawtwo pickets as he was approaching Bayouth West to make a delivery.A memberof the Local for 7 years, this driver,Ralph E.Wilden,who had never personallycome upon a picket line before,testified that he understood he was not to cross apicket line regardless of the language on the picket signs, unless he was specificallyinstructed to cross it by the Local. Seeing the picket signs Wilden did not stopand did not read them but passed on by and did not make his delivery.Up to thattime he had not been specifically instructed by the Union to cross the picket line.When the picket left a few minutes later themanagingpartner of Bayouth WesttelephonedWilden'ssupervisor and a few minutes later Wilden reappeared andmade hisdelivery.AtBayouth Eastthe pickets picketed on the sidewalk across two entrances to theparking area.(One of these entrances is apparently used also by an adjoiningbusiness and the pickets walked over only about one-half of this entrance.)Thestore's main entrance is in a corner of the building and opens into the parking area.Using the main entrance were employees of Bayouth East, its customers,and thosewho deliver to it.Usually this store was picketed between 5 p.m. and 6:30 p.m.,during which Bayouth East's first shift of employees had to cross the picket linegoing home.As there was no parking on the streets surrounding this store,employees making carryouts to customers' automobiles would not have to cross thepicket line-except to service two cars which could park between the street and thesidewalk in one place.Bayouth East received its fruit and produce from Grant-Billingsley and also three other sources.AtLarcher's,picketing was done on the sidewalk across the entrances to bothparking lots, which entrances were used by employees of Larcher's, customers ofLarcher's, and delivery trucks to Larcher's.The store's main entrance opens on toone of the parking lots.This entrance is used by beer deliverymen, bakery de-liverymen, a news magazine company three times a week,and by Larcher's employeesto and from work, lunch, and carryouts.AtPierce'spicketing was on the sidewalk across one of the three entrances to,Pierce's parking lot, and in front of the main entrance to the store-which was usedby the store's employeesand bydeliverymen from bread companies, Randy'sSteaks, companies selling small frozen food items, and deliverymen with soda pop,cakes, doughnuts.The picketing was always at sometime between 4 and 6 o'clock,which was the time of day that the second shift of Pierce's employees went out tosupper-thereby having to cross the picket line each way. Pierce's received approxi-mately 50 percent of its produce from Grant-Billingsley, and the other half fromthree other wholesalers.Bell'sandBell'sMeat Companyoccupy adjacent buildings,there being a doorthrough the common wall. Bell's occupies an old, dark red, smooth, two-storybrick building.Bell'sMeat Company occupies a one-story brick building 8 or 9years old made of light brown, rough textured, brick.The two companies areowned by the same partnership.Large neon signs indicate that the one businessis a food market and that the other one is a wholesale meat company, and the twodriveways into the common parking area are used by traffic to and from bothcompanies.Using those two driveways are the employees of both companies,customers of both companies,and salesmen and deliverymen to both companies.Two of Bell's doors open onto the parking lot.Bell's sellsmerchandise fromGrant-Billingsley,but Bell'sMeat Company does not. The meat company does nobusiness with Grant-Billingsley.Using the common driveways are drivers bringingin deliveries of meat,frozen fish,cheese, etc.,to the meat company from othercitiesoutside the jurisdiction of Local 795, such as Arkansas City, Kansas; St.Joseph,Missouri;KansasCity,Missouri;and Chicago,Illinois-which drivers were 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresumably not members of Local 795. Bell's is located on a corner and its dooron the corner was picketed.One of Bell's partners, Jack D. Bell, credibly testified that on April 23 picketswearing sandwich signs picketed Bell's and also picketed Bell's Meat Companyduring at least a part of the 30 to 45 minutes the pickets were around the area. Belltestified credibly that he saw one picket cross both driveways on the west side of theproperty and that he saw another picket cross the alley on the east side of themeat company. Some trucks entered the common parking lot through the alleyat this entrance.Trucks did not approach the parking area from the other endof the alley, its road surface being very rough.According to Bell the picketspicketed at least once all three entrances to the parking area.As has been saidabove, picketing at Bell's occurred only on 1 day.The two pickets who performedthis picketing each testified in substance that they crossed only one of the twodriveways into the parking lot, but not the second, and that they did not picketin front of the meat company at all, but instead stopped at the common wall be-tween the food market and the food company.The pickets were given generalinstructions to confine their picketing only to the store to which they were assigned,but they were given no special instructions with reference to the Bell situation wheretwo companies occupied adjacent buildings.As this was an unusual situation,concerning which the pickets were given no special instructions, and as Jack D.Bell was a credible witness, I credit his testimony and find that the pickets crossedboth driveways and the alley entrance to the parking lot at least once and that thepickets therefore picketed both Bell's and Bell's Meat Company.2. In all of the secondary picketing only three picket signs were used.Two ofthe signs were substantially identical in wording and coloring and the third wassubstantially identical to them in wording.All of these signs were sandwich signsworn by pickets, with legends in front and behind.They were all made of oil cloth,had white backgrounds and were printed in red and black lettering.Emphasizedon all the signs by being in largest size print were the words "Grant-Billingsley" eachtime they appeared.The third sign differed from the other two principally in whatwords were on what lines and in the coloring.On the two substantially identicalsigns the lettering was in red for two or three lines, then was black for two orthree lines, etc.One side of these signs read as follows:Please Do Not Buy Fruit &Vegetables Sold By .GRANT-BILLINGSLEYWhile Trading at This StoreWe Do Not Have a DisputeWith .. .Teamsters L. U. 795On Strike AgainstGRANT-BILLINGSLEYFRUIT CO.On the sixth line following the words "we do not have a dispute with." thename of the secondary store being picket was inked or painted on adhesive tapewhich was stuck on to the picket sign on the sixth line. The largest and heaviestlettering on this side of these signs were the words "Grant-Billingsley" on the thirdline.The next largest and heaviest lettering on this side of these signs were thewords in the last three lines reading "on strike ('against,' which was in smallertype) Grant-Billingsley Fruit Co."The other side of the two substantially identical signs read as follows:Fresh Fruit & Vegetables SoldbyGRANT-BILLINGSLEYAre Being Delivered By StrikeBreakers.Please Don't Buy TheseProducts Here We're Not AskingAnyone to Stop Their Employment OrStop Patronizing This Store !TeamstersLOCAL 795The largest and heaviest lettering on this side of these signs were the words "Grant-Billingsley" in the third line.Next largest and heaviest lettering were the words"Local 795" in the last line.4 CHAUFFEURS,TEAMSTERS&HELPERS LOCAL UNION NO. 795 613. In substance the General Counsel contended that Respondent Localinducedemployees of suppliers to the retailers by oral statements as well as by picketing theretailers.General Counsel'switness,Jack Hale, testified that at a union meetingbetween the beginning of the primary strike April 15 and the beginning of thesecondary picketing April 20, at the end of the meeting when the Grant-Billingsleystrikewas being discussed,President Smith said"that if we drivers were delivery[sic] any groceries to any stores and ran across a picket why just to bring the loadof groceries on back to the warehouse,and not to cross it."General Counsel'switness, Ralph E. Wilden, testified that at a special meeting of the drivers of theFleming Company(which Hale was)and the drivers of Associated Grocers (whichWilden was), called to discuss negotiations for a contract with their empolyers-which meeting occurred between April 15 and April 22-in answering a questionas to whether the drivers should cross the picket line and make their delveries atthe retailers'President Smith "asked us if we knew what a picket line means."Aswill be seen below a picket line meant don't cross it,and so Smith's question wasa reminder that any picket line should not be crossed.Smith denied the statementattributed to him by Hale but did not deny the question attributed to him byWilden.Tending to confirm Smith's denial of Hale's testimony is the fact thatno meeting of the Local as such was shown to have been held during the periodset by Hale.Twice in April while the Local was having contract negotiationswith the Fleming Company and Associated Grocers, Smith held joint meetingswith the drivers of those two companies,but the record does not establish thatboth meetings were held between April 15 and 22. It follows that the statementattributed to Smith by Hale and the question attributed to Smith by Wilden musthave been made at the same meeting.It seems improbable to me that at the samemeeting Smith would have dealt with the same subject-crossing the picket lineat the retailers-both by direct instructions and by innuendo,which would have beeninconsistent approaches.From this point of view there is inherent contradiction inthe testimony of Hale and Wilden which inclines against crediting either in the faceof a complete denial of the alleged direct instructions.Further, no reason wassuggested in the record as to why the Local or Smith should have changed theirpositions or instructions concerning the subject of crossing the secondary picketline between April 15 and 23. The evidence is strong that at an April 23 meetingof the Local's shop stewards in Wichita,with 40 or 45 present,and at a generalmembership meeting April 26, with approximately 200 present,President Smithinstructed those present that the picket line at the retailers in the Grant-Billingsleydispute was to be ignored and was to be crossed and all deliveries to the retailerscompleted.Upon the above considerations,and upon the entire record,I concludethat the Local did not induce the tertiary employees by oral statements or innuendoes.ConclusionsAs has been seen above the picketing at Bayouth West, Bayouth East, Larcher,Pierce's, Bell's, and Bell's Meat Company,took place at entrances to parking lotsand/or doors normally used by the retailers'employees and employees of the retailers'suppliers as well as by patrons of the retail stores.This was also true with respectto Bell'sMeat Company.?This required the employees of the retail food companiesand the employees of the wholesale meat company to work behind picket lines andemployees of suppliers to those companies to cross the picket lines in order to makedeliveriesIt required the employees of the retailers to cross picket lines going toand from work,to and from lunch, and sometimes in making carryouts to customers'cars.As the Board has repeatedly pointed out,such a picket line necessarily invitesemployees to refrain from working behind it irrespective of the literal appeal ofthe legends on the picket signs.8That such is the understanding of employeesconfronted with a picket line is shown by the response to the pickets set up byRespondent Local here.A member of Local 795 for 5 years,Vance Welch, whodelivered bread to one of the retailers,Larcher's from Ark Bakery, testified that itwas our "custom"not to cross a picket line and not to enter the back of a buildingIAs Bell's and Bell's Meat Company were both owned by the same partnership,as theyoccupied adjacent buildings, and as the meat company was in the wholesale meat businessand the retail store in the food selling business,it is fair to presume,which I do,that thewholesale company sold meat to the retail company and was therefore a supplier to it.8 Laundry,Linen Supply1Dry Cleaning Drvuers Local No 928, et at(Southern ServiceCompany, Ltd),118 NLRB 1435, 1437, and cases cited in footnote 4 thereof;enfd 262F. 2d 617 (CA 9). 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeingpicketed in front-regardless of the wording on any picket sign.A memberof Local 795 for 21 years, Jack Hale, who delivered grocery and produce toLarcher's from The Flemming Company, a wholesaler, testified that he was notsupposed to cross a picket line regardless of thelanguage onany picket sign.Amember for 7 years, Ralph E. Wilden, who had never personally come upon apicket line before, testified that he understood he was not to cross a picket lineregardless of the language on the picketsigns, unlesshe was specifically instructedto cross it by the Union. On April 22, seeing a picket and without taking time toread the picketsign,Wilden drove on by because of the picket and avoided makingan intended delivery, at Bayouth West.On two separate occasions, Vance Welchon April 20, and Jack Hale on April 22, each had conversations with a partner ofLarcher's, during which each indicated their hesitancy over making a delivery ifthere was a picket. It is clear in any case that noinstructionswere given to mem-bers of the Local to cross the secondary picket line, prior to April 23, and beforethen the Union had picketed Bayouth West three times, Bayouth East several times,Larcher's twice, Pierce's several times, and it picketed Bell's on April 23.Alsoprior to April 23 occurred the incident when Wilden failed to make his deliveryat Larcher's because of the picketing.Thus as an antidote to inducement of neutralemployees, the instructions to cross the picketline cametoo late.Further, suchinstructions did not carry to nonmembers of the Local who were employees of thesecondaries-such as the employees in the retailstores.President Smith testifiedthat he instructed the pickets to inform truckers to cross the picket line, and to tellstore customers who asked, that they should go into the retail stores and shop, butnot to buy Grant-Billingsley products:But there was no evidence that Smith in-structed the pickets to inform employees of the retailers to cross the picket line andperform their work, or that such employees were ever so informed.Cf.Drivers,Chauffeurs and Helpers Local 639, etc. (District Distributors, Incorporated), 122NLRB 1259.The Board has recently held that "(1) the maintenance of a traditional picketline before employee entrances-wholly apart from the literal appeal of the signscarried by the pickets-constitutes an act of inducement or encouragement of em-ployees who must perform services behind the picket line, to engage in a concertedrefusal to perform services for their employer; and (2) such picketing-whetheror not it succeedsin bringingabout ^a strike or concerted refusal by employees toperform work-is within the reach of Section 8(b)(4) of the Act, if it is directedto one of the objectives therein prohibited."District Lodge No. 24, InternationalAssociation of Machinists, AFL-CIO (Industrial Chrome Plating Co.),121 NLRB1298.There was no material difference between a traditional picket line and thepicketing of the retail stores in this disputeBoth involved walking across employeeentrances and frequently involved carrying picket signs.Here the picketing wasfor short periods of time, but each time while the picketing lasted it was picketingin the traditional manner.Under all the facts of this situation, and consistent withthe Board's interpretation of the law, I find that by picketing Bayouth West, BayouthEast, Larcher's, Pierce's, Bell's, and Bell'sMeat Company at driveways and storeentrancescustomarily used by employees of those stores and employees of suppliersto those stores, the Respondent Local induced the employees of those stores andthe employees of the suppliers to those stores to engage in a concerted refusal totransport or handle commodities or to perform services for their employers.The next and final question involves whether the picketing of the secondaries wasfor an unlawful purpose orobject.On this record there can be no doubt that anobject of the secondary picketing was to force or require the 'above-named retailstoresto cease doing business with Grant-Billingsley.The Local's president testifiedthat the object of the secondary picketing was to persuade customers of the secondaryretailersnot to purchase Grant-Billingsley fruit and producesAccepting this atface value asone ofthe objectives, customer refusal to purchase Grant-Billingsleymerchandise 10 would soon force the retailers to cease handling or selling this mer-9 The Union did not contend it was seeking to persuade the primary's working non-strikers to join the strike by following them to the secondaries and picketing the primary'struck,; there while they were making their deliveriesNot only did the picketing at thesecondaries not coincide in time with the primary's deliveries there, but as the nonstrikingdrivers crossed the primary picket line from four to eight times daily in the course oftheir employment, the Union had adequate opportunity to reach them at or near thepremises of the primary employer.10A retail customer wishing to assist the Union by not buying Grant-Billingsleymerchandise could not tell from how they were displayed on the display counters,that CHAUFFEURS, TEAMSTERS & HELPERS LOCAL UNION NO. 795 63chandise, with the inevitable result that the retailers would cease doing businesswith Grant^Billingsley.Thus the ultimate objective was to cause the retailers nottomake further purchases from Grant-Billingsley, an objective to be achieved notonly by customer withdrawal of purchases but by pressure of suppliers to the retailersand employees of the suppliers, upon the retailers.Stated otherwise, the Union'sobject was to cut off the flow of merchandise from Grant-Billingsley to the retailers,and to that end the Local was seeking to force the retailers by consumer and sup-plier pressure to cease handling or selling Grant-Billingsley merchandise and tocease doing business with Grant-Billingsley during the Local's strike against Grant-Billingsley.The ultimate objective being unlawful, the fact that the picketing mightalso have hadas anobject an appeal to the consuming public cannot serve as adefense.Laundry, Linen Supply & Dry Cleaning Drivers Local No.928,et al.(Southern Service Company, Ltd.), supra.Cf.United Hatters, Cap and MillineryWorkers Union, AFL-CIO (Korber Hats, Inc.),124 NLRB 604, and cases cited infootnote 2 of the Intermediate Report therein.Under all the circumstances, and on the basis of the entire record considered asa whole, I conclude that Respondent Local and its president, Sam E. Smith, whodirected the secondary picketing, induced or encouraged employees of BayouthWest, Bayouth East, Larcher's, Pierce's, and Bell's, and employees of suppliers tothese retailers to engage in a concerted refusal in the course of their employment towork, where an object thereof was to force or require these retailers to cease doingbusiness with Grant-Billingsley during the strike against Grant-Billingsley,therebyviolating Section 8(b)1(4) (A) of the amended Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activity of the Respondents set forth in section III, above, occurring in con-nection with the operation of Grant-Billingsley described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent Local and its agent, Respondent Clarence W.(Bud) Smith, have violated Section 8(b) (1) (A) and that Respondent Local and itsagent,Respondent ;Sam E. Smith, have violated Section 8(b)i(4)(A) of the Act,I shall recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Chauffeurs, Teamsters & Helpers Local Union No. 795, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act. Its president and busi-ness representative, Sam E. Smith, and its assistant business representative, ClarenceW. (Bud) Smith, are its agents within the meaning of Section 2(13) and Section8(b) of the Act.2.By restraining or coercing employees in the exercise of the rights guaranteedin Section 7 of the Act Respondent Local and Respondent Clarence W. (Bud) Smithhave violated Section 8 (b) (1) (A) of the Act.3.By inducing or encouraging employees of Bayouth West, Bayouth East,Larcher's, Pierce's, Bell's, and employees of suppliers, including Bell'sMeat Com-pany and Associated Grocers, to these retailers, to engage in a concerted refusalin the course of their employment to work, where an object thereof was to force orrequire these retailers to cease handling or selling Grant-Billingsley merchandiseand to cease doing business with Grant-Billingsley, Respondent Local and Respond-ent Sam E. Smith thereby violated Section 8(b)(4)(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]fruit and produce from the fruit and produce of other suppliers to the retailersby lookingat it, but the customer could learn the difference at Pierce's (and presumably also at theother retailers') by asking the produce manager, who knew and could tell him.